Exhibit 24(b)(8)(f)(3): Form of 12b-1 Agreement as of April 1, 2017, between Federated Securities Corp. and Directed Services LLC. FEDERATED® RULE 12B-1 AGREEMENT This rule 12b-1 Agreement is entered into between Federated Securities Corp. (“Distributor”) and Directed Services LLC (“Dealer”) as of April 1, 2017, in conjunction with a certain Fund Participation Agreement entered into among Voya Insurance and Annuity Company, Distributor, and Federated Insurance Series (individually, a “Fund” and collectively, the “Funds”) dated April 1, 2017 (the “Fund Participation Agreement”). Whereas, certain of the Funds have adopted a rule 12b-1 Plan (the “Plan”) and approved this form of Agreement pursuant to rule 12b-1 under the Investment Company Act of 1940, in consideration of the mutual covenants and agreements contained herein, Dealer and Distributor hereby agree: 1.
